

115 HR 7046 IH: Federal Bureau of Prisons Medical Care Act of 2018
U.S. House of Representatives
2018-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7046IN THE HOUSE OF REPRESENTATIVESOctober 5, 2018Ms. Norton introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to limit the ability to assess a fee for health care
			 services for prisoners, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Bureau of Prisons Medical Care Act of 2018. 2.No fee for health care services for prisonersSection 4048 of title 18, United States Code, is amended—
 (1)by amending subsection (b) to read as follows:  (b)Fees for health care servicesIn the case of health care services provided to a prisoner in connection with a health care visit that results from an injury inflicted on a prisoner by another prisoner, the Director, in accordance with this section and with such regulations as the Director shall promulgate to carry out this section, may assess and collect a fee in connection with each such health care visit, from the account of the prisoner who inflicted the injury, as determined by the Director.; 
 (2)by striking subsection (c); and (3)in subsection (e), by striking or whether the prisoner qualifies under an exclusion under this section.
			